DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/03/2021, with respect to claims 9-17 and 23 have been fully considered and are persuasive.  The rejection of claims 9-17 and 23 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a cooling fluid flow path defined through an interior passage (84) of the first end coil (82), through the cooling fluid passage (72), and through an interior passage (84) of the second end coil (82; both coil ends are given the same number), the cooling fluid flow path starting from the interior passage (84) of the second end coil (82), to the second cooling fluid port (74) of the stator (14), through the cooling fluid passage (72) of the stator core (24), to the first cooling fluid port (34) of the stator (14), and through the interior passage (84) of the first end coil (82).

    PNG
    media_image1.png
    432
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    346
    media_image2.png
    Greyscale

The closest prior art Bradfield (US 2015/0091398) discloses a cooling conduit (46, 46a) which is placed between windings (42), Bradfield’s cooling conduit is a winding path as shown in FIG 3-7, instead of a single passage which extends from one axial end of a stator core to another axial end. 

    PNG
    media_image3.png
    328
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    486
    media_image4.png
    Greyscale

Claims 2-8 and 22 are allowable for depending upon claim 1.

Regarding claim 9, the specific limitation of “wherein an integrated cooling fluid flow path is formed through an interior passage (84) of the first plurality of winding end turns (82), through the cooling fluid passage (72) of the stator core (24), and through an interior passage (84) of the second plurality of winding end turns (82; both coil ends are given the same number), the integrated cooling fluid flow path starting from the interior passage (84) of the first plurality of winding end turns (82), to the cooling fluid passage (72), and through the interior passage (84) of the second plurality of winding end turns (82)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Bradfield (US 2015/0091398) discloses a cooling conduit (46, 46a) which is placed between windings (42), Bradfield’s cooling conduit is a winding path as shown in FIG 3-7, instead of a single passage which extends from one axial end of a stator core to another axial end. 


Regarding claim 18, the specific limitation of “positioning a first assembly tool (86) between conductor segments (92) of the first end turn (82) and a second assembly tool (86) between conductor segments of the second end turn (82); aligning the first assembly tool with the cooling fluid passage (72) and aligning the second assembly tool with the cooling fluid passage (72); plastically deforming the conductor segments of the first end turn against the first assembly tool and conductor segments of the second end turn against the second assembly tool”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Bradfield discloses a cooling conduit (46) which is inserted between coil windings (42; FIG 10), but fails to teach assembly tools used to deform coil ends.
Claims 19-21 and 24 are allowable for depending upon claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834